Citation Nr: 0729657	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945 and from July 1951 to May 1967.  The veteran died in May 
2005, and the veteran's widow is the appellant in this 
matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for cause of the veteran's death.  

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in October 2006, the 
appellant indicated that she wanted to have a Board hearing 
at the RO.  Subsequently, in July 2007, the RO received a 
letter from the appellant's representative stating that the 
appellant wished to cancel her hearing scheduled for July 31, 
2007.  Thus, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2006).

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in May 2005.  The death certificate 
showed that the immediate cause of death was sepsis with 
underlying causes of pneumonia and chronic obstructive 
pulmonary disease (COPD).  

3.  At the time of his death, the veteran was service-
connected for duodenal ulcer with chronic hiatal hernia, 
degenerative joint and disc disease of the cervical spine, 
sciatica of the left leg, bilateral hearing loss, granuloma 
of the right lung, and post-operative right hydrocele.  The 
veteran was also in receipt of a total disability rating 
based on individual unemployability.  

4.  The competent medical evidence of record shows that the 
veteran's service-connected chronic gastrointestinal 
disability was a contributory cause of his death.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that service connection for cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2006).  

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; as this requires a determination as to whether there 
were debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312(c)(3) (2006).  Under 38 C.F.R. 
§ 3.312(c)(4), in cases where the primary cause of death is 
by its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2006).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant asserts that the veteran developed illnesses in 
service that contributed to his death.  In a March 2006 
personal statement, the appellant explains that the veteran's 
service-connected digestive conditions directly contributed 
to his death.  

At the time of the veteran's death, service connection was 
also in effect for duodenal ulcer with chronic hiatal hernia, 
degenerative joint and disc disease of the cervical spine, 
sciatica of the left leg, bilateral hearing loss, granuloma 
of the right lung, and post-operative right hydrocele.  The 
veteran was also in receipt of a total disability rating 
based on individual unemployability.  

Specifically, the duodenal ulcer with chronic hiatal hernia 
was rated as 60 percent disabling, effective March 24, 1999.  
Under Diagnostic Codes 7346-7305, a 60 percent rating under 
Diagnostic Code 7346 is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  For a 60 percent evaluation to be assigned under 
Diagnostic Code 7305, the evidence must show severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

VA outpatient treatment records indicate that the veteran had 
a history of a bleeding peptic ulcer since his active 
military service.  During service, he was hospitalized 
several times for a bleeding ulcer, and after service, the 
veteran underwent a colonoscopy and an endoscopy, which 
showed a positive stool hemoccult and mild gastritis.  The 
veteran had a history of irritable bowel syndrome, abdominal 
pains, epigastric burning, and diverticulosis.  The veteran 
died in May 2005, and the death certificate states that the 
veteran's immediate cause of death was sepsis with underlying 
causes of pneumonia and chronic obstructive pulmonary disease 
(COPD).

In July 2005, the veteran's claims file was reviewed by a VA 
physician to determine whether any of the veteran's service-
connected disabilities were attributable to his death.  The 
physician reviewed the claims file and summarized the 
veteran's medical activities prior to his death.  

In April 2005, the veteran had several chest x-rays which 
indicated hypotensiveness and air space disease.  A computed 
axial tomography (CAT) scan of the chest was performed in 
April 2005, and it was opined that the veteran had bilateral 
pleural effusion and chronic obstructive pulmonary disease 
with the possibility of underlying bronchial pneumonia.  A 
second chest x-ray was performed which again showed the 
presence of right basilar air space disease with the presence 
of underlying changes of COPD.  The physician noted that the 
veteran was transferred from extended care with a diagnosis 
of right lower lobe pneumonia, decubitus ulcer, fecal 
incontinence, intestinal infection due to clostridium 
difficile, occlusion and stenosis of the carotid artery with 
a cerebral infarction, failure to thrive, hypertension, iron 
deficiency anemia, and postvoid residual urine bladder 
capacity.  

On May 2, 2005, a chest x-ray reflected right basilar 
infiltrate and pleural effusion with changes superimposed on 
COPD.  The veteran was noted as being alert, placed on 
oxygen, and received Diltiazem and nebulizer treatment.  On 
May 5, 2005, chest x-rays revealed pleural effusion, right 
basilar infiltrate, and pulmonary vascular congestion.  
During routine respiratory treatment, the veteran was found 
without a pulse, and no response was received by 
resuscitation.  A notation associated with the veteran's 
death indicated that the veteran was receiving treatment for 
pneumonia and sepsis with intravenous antibiotics, 
respiratory treatment, and supplemental oxygen.  It further 
indicated that the immediate cause of death was respiratory 
failure secondary to pneumonia with other significant 
conditions contributing to his death being COPD.  It was also 
noted that the veteran had an infected ulcer and clostridium 
difficile enteritis.  

After reviewing the claims file and electronic medical 
records, the VA physician opined that the veteran's cause of 
death was "not likely related to any of his service-
connected conditions."

In support of the appellant's claim, a January 2006 private 
medical statement was submitted by Dr. Ozer.  Dr. Ozer states 
that he was the veteran's primary care physician since 
September 1984 and is aware that the veteran suffered from a 
chronic gastrointestinal process with recurrent ulcer 
disease, irritable bowel, and a history of gastrointestinal 
bleeding.  He explained that due to the veteran's 
gastrointestinal (GI) symptoms, the veteran developed a 
wasting condition which ultimately weakened his body and 
altered his immune system.  Dr. Ozer opined that because his 
GI symptoms altered his immune system, this altered immune 
system contributed to his inability to fight infection which 
ultimately led him to pneumonia, overwhelming sepsis, and his 
death.  

After having carefully reviewed the evidence of record, the 
Board finds that with resolution of reasonable doubt in the 
appellant's favor, the evidence supports the award of service 
connection for cause of the veteran's death.  The Board has 
considered both the VA physician's opinion and the private 
physician's medical statements.  Both are competent medical 
evidence.  After reviewing the veteran's claims file, the VA 
examiner found that the veteran's service-connected 
disabilities were not related to the veteran's demise, 
whereas Dr. Ozer's opinion relates the veteran's service-
connected chronic gastrointestinal disability to his death.  
It is noted that the objective evidence establishes that the 
veteran's service-connected disability is rated under two 
diagnostic codes which define the symptoms as "productive of 
definite impairment of health," and "productive of severe 
impairment of health."  Given the equally balanced positive 
and negative medical opinions of record, the Board concludes 
that the veteran's service-connected gastrointestinal 
disability contributed substantially or materially to his 
death.  Although the primary cause of his death was sepsis, 
the symptoms attributable to the service-connected duodenal 
ulcer with chronic hiatal hernia resulted in debilitating 
effects and general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other diseases primarily causing death.  

At this time, the Board notes that it has the duty to assess 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board 
also may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Moreover, the Board acknowledges that 
the United States Court of Appeals for Veterans Claims 
(Court) has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-473 (1993).  Factors for assessing the probative 
value of a medical opinion include a physician's knowledge of 
the veteran's medical history and the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See generally Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

Nonetheless, for the reasons stated above, even though Dr. 
Ozer did not review the claims file, the Board finds that his 
statement is consistent with the objective evidence of record 
and the demonstrated impairment associated with the veteran's 
service-connected disabilities, particularly the hiatal 
hernia disability.  Dr. Ozer also provided sound medical 
reasoning for his opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  As such, Dr. Ozer's statement is 
equally balanced with the VA medical opinion, and after 
resolving doubt in the appellant's favor, service connection 
for the cause of the veteran's death is warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, the Board finds that the 
benefit-of-the-doubt rule is for application, and the appeal 
is allowed.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the appellant is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




ORDER

Entitlement to service connection for cause of the veteran's 
death is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


